Case: 22-10484         Document: 00516578601             Page: 1      Date Filed: 12/14/2022




              United States Court of Appeals
                   for the Fifth Circuit                                        United States Court of Appeals
                                                                                         Fifth Circuit

                                                                                       FILED
                                                                               December 14, 2022
                                         No. 22-10484                             Lyle W. Cayce
                                                                                       Clerk

   United States of America,

                                                                       Plaintiff—Appellee,

                                             versus

   Scott Allen Yrdanoff,

                                                                   Defendant—Appellant.


                      Appeal from the United States District Court
                          for the Northern District of Texas
                               USDC No. 4:17-CR-193 -1


   Before Jones, Southwick, and Ho, Circuit Judges.
   Leslie H. Southwick, Circuit Judge:*
          Scott Yrdanoff appeals the denial of his second 1                     motion for
   compassionate release stemming from his terminal liver cancer diagnosis
   under 18 U.S.C. § 3582(c)(1)(A). He is currently serving a 324-month
   sentence after pleading guilty in October 2017 to one count of possession with


          *
              This opinion is not designated for publication. See 5th Cir. R. 47.5.
          1
              Yrdanoff, pro se, filed a compassionate release motion in October 2021. The
   district court denied the motion. He appealed from the denial of that motion, and the
   appeal remains pending. See United States v. Yrdanoff, No. 21-11153 (5th Cir.).
Case: 22-10484      Document: 00516578601          Page: 2    Date Filed: 12/14/2022




                                    No. 22-10484


   intent to distribute a controlled substance. In April 2022, the district court
   denied Yrdanoff’s compassionate release motion.
          A court may reduce a prisoner’s sentence if it finds “extraordinary
   and compelling reasons warrant such a reduction” and if such a reduction is
   “consistent with applicable policy statements issued by the Sentencing
   Commission.” § 3582(c)(1)(A). Although the district court is not bound by
   the policy statement that accompanies Section 3582, it must consider the
   sentencing factors in 18 U.S.C. § 3553(a). See United States v. Shkambi, 993
   F.3d 388, 393 (5th Cir. 2021). The district court also “must provide specific
   factual reasons, including but not limited to due consideration of the §
   3553(a) factors, for its decision.” United States v. Chambliss, 948 F.3d 691,
   693 (5th Cir. 2020).
          We review the denial of a compassionate release motion for abuse of
   discretion. Id. Under this deferential standard, “reversal is not justified
   where ‘the appellate court might reasonably have concluded that a different
   sentence was appropriate.’” Id. (quoting Gall v. United States, 552 U.S. 38,
   51 (2007)). A court abuses its discretion when it “bases its decision on an
   error of law or a clearly erroneous assessment of the evidence.” Id. (quoting
   United States v. Chapple, 847 F.3d 227, 229 (5th Cir. 2017)).
          The district court here acknowledged Yrdanoff’s diagnosis while
   correctly stating that a terminal prognosis alone “does not entitle [a prisoner]
   to release.” See § 3582(c)(1)(A). Although the court never affirmatively
   stated it assumed his terminal cancer qualified as an “extraordinary and
   compelling reason” under Section 3582(c)(1)(A)(i), “we have regularly
   affirmed the denial of a compassionate-release motion . . . where the district
   court’s weighing of the Section 3553(a) factors can independently support its
   judgment.” United States v. Jackson, 27 F.4th 1088, 1093 n.8 (5th Cir. 2022).




                                          2
Case: 22-10484      Document: 00516578601          Page: 3   Date Filed: 12/14/2022




                                    No. 22-10484


          The district court highlighted several factors under Section 3553(a)
   that weighed against release, including that Yrdanoff received a “three-level
   adjustment for being a manager/supervisor” in a methamphetamine
   conspiracy, that he committed the offense while on parole, and that he has an
   extensive criminal background of 16 convictions, 12 of which were felonies.
   See § 3553(a)(1). The court explained that, after considering the Section
   3553(a) factors, it was denying relief because a sentence reduction “would
   not reflect the seriousness of [Yrdanoff’s] conduct, promote respect for the
   law, provide just punishment, or afford adequate deterrence to criminal
   conduct.” See § 3553(a)(2)(A)-(B).
          On appeal, Yrdanoff argues the district court abused its discretion by
   failing to consider several additional, mandatory Section 3553(a) factors,
   including whether the sentence was greater than necessary, whether it was
   necessary to protect the public from further crimes, whether it would provide
   Yrdanoff with needed medical care, and whether the sentence length
   contributed to unwarranted disparities. See § 3553(a). Yrdanoff contends
   that if the district court had properly considered these factors, it would have
   granted the compassionate release motion based on Yrdanoff’s good
   behavior in prison, non-violent criminal history, and terminal illness.
          We have held that “the standard applicable to other motions for
   sentence reductions under § 3582(c)(2) is instructive” when deciding
   motions under Section 3582(c)(1)(A)(i). Chambliss, 948 F.3d at 693. Under
   that standard, “the judge need not provide a lengthy explanation if the
   ‘context and the record’ make clear” the basis for the decision. Chavez-Meza
   v. United States, 138 S. Ct. 1959, 1966 (2018) (quoting Rita v. United States,
   551 U.S. 338, 356 (2007)). Similarly, district courts are not required to
   analyze every Section 3553(a) factor to justify their discretionary denial of a
   compassionate release motion if they have provided an adequate explanation.
   See United States v. Smith, 440 F.3d 704, 707 (5th Cir. 2006) (discussing the



                                          3
Case: 22-10484      Document: 00516578601           Page: 4   Date Filed: 12/14/2022




                                     No. 22-10484


   Section 3553(a) factors in the context of imposing a non-Guidelines
   sentence).    The district court here provided several clearly articulated
   Section 3553(a) factors explaining its decision to deny release, including
   Yrdanoff’s extensive criminal history, details regarding his underlying crime,
   and that he committed the crime in violation of his parole. See Chambliss,
   948 F.3d at 693-94. Additionally, the district court stated it had “considered
   the factors set forth in 18 U.S.C. § 3553(a), [and] the court is not persuaded
   that relief should be granted.”
          We give deference to the district court’s determination because “a
   sentencing judge is in a superior position to find facts and judge their import
   under [Section] 3553(a) in the individual case.” Id. at 693 (quoting Gall, 552
   U.S. at 51). Although Yrdanoff “may disagree with how the district court
   balanced the § 3553(a) factors, that is not a sufficient ground for reversal.”
   Id. at 694. The district court has provided an adequate explanation for its
   conclusion under its discretionary authority. AFFIRMED.




                                          4